Citation Nr: 0903966	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a left wrist 
disorder, claimed as due to carbon monoxide and/or chemical 
exposure.

4.  Entitlement to service connection for a right wrist 
disorder, claimed as due to carbon monoxide and/or chemical 
exposure.

5.  Entitlement to service connection for a low back 
disorder, claimed as due to carbon monoxide and/or chemical 
exposure.

6.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to PTSD.

7.  Entitlement to service connection for a sleep disorder, 
to include as secondary to PTSD.
8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney John S. Berry


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2004 and 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.  

In May 2007, the Board remanded the issues on appeal for 
further development to include providing proper notice and 
obtaining VA medical records.  In June 2007, the RO provided 
the veteran with compliant notice for all issues on appeal.  
Additionally in June 2008, the RO informed the veteran of the 
information needed in order to attempt to corroborate his 
alleged PTSD stressor.  In October 2008, the RO determined 
that an incident report pertaining to the veteran's alleged 
PTSD stressor did not exist and informed the veteran of such.  
Also in October 2008, the veteran notified the RO that he did 
not have an incident report in his possession.  Consequently, 
because the RO determined that the veteran's alleged PTSD 
stressor had not been corroborated, VA examinations were not 
scheduled for his claims for PTSD, sexual dysfunction 
secondary to PTSD, sleep disorder secondary to PTSD, and 
TDIU.  Given the foregoing, the Board finds that VA has 
substantially complied with the May 2007 remand with regard 
to this appeal and will proceed.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A psychiatric disorder has not been shown to be causally 
or etiologically related to the veteran's military service.

3.  The record does not include credible supporting evidence 
that the veteran's claimed in-service stressor occurred.

4.  The veteran does not have a diagnosis of PTSD related to 
his alleged in-service stressor.  

5.  A left wrist disorder has not been shown to be causally 
or etiologically related to the veteran's military service, 
or any left wrist arthritis manifested within one year 
thereafter, and therefore, a left wrist disorder has not been 
shown to be causally or etiologically related to military 
service, and any left wrist arthritis may not be presumed to 
be causally or etiologically related to military service.

6.  A right wrist disorder has not been shown to be causally 
or etiologically related to the veteran's military service, 
or any right wrist arthritis manifested within one year 
thereafter, and therefore, a right wrist disorder has not 
been shown to be causally or etiologically related to 
military service, and any right wrist arthritis may not be 
presumed to be causally or etiologically related to military 
service.

7.  A low back disorder has not been shown to be causally or 
etiologically related to the veteran's military service, or 
any low back arthritis manifested within one year thereafter, 
and therefore, a low back disorder has not been shown to be 
causally or etiologically related to military service, and 
any low back arthritis may not be presumed to be causally or 
etiologically related to military service.

8.  A sexual dysfunction disorder has not been shown to be 
causally or etiologically related to the veteran's military 
service, or to a service-connected disorder.  

9.  A sleep disorder has not been shown to be causally or 
etiologically related to the veteran's military service, or 
to a service-connected disorder.  

10.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  PTSD was not incurred during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

3.  A left wrist disorder was not incurred in active service, 
and any left wrist arthritis may not be presumed to have had 
its onset in active service.  38 U.S.C.A. §§ 1101, 1112, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2008).

4.  A right wrist disorder was not incurred in active 
service, and any right wrist arthritis may not be presumed to 
have had its onset in active service.  38 U.S.C.A. §§ 1101, 
1112, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2008).

5.  A low back disorder was not incurred in active service, 
and any low back arthritis may not be presumed to have had 
its onset in active service.  38 U.S.C.A. §§ 1101, 1112, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2008).

6.  A sexual dysfunction disorder was not incurred in active 
service, nor was it proximately due to or aggravated by a 
service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §3.310(a) (2008).

7.  A sleep disorder was not incurred in active service, nor 
was it proximately due to or aggravated by a service-
connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §3.310(a) (2008).

8.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1110, 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the veteran in November 2003 for the claim 
for TDIU.  In October 2004, the veteran was provided with 
notice that satisfied the duty to notify for the claims for a 
psychiatric disability, a left and right wrist disability, a 
low back disability, sexual dysfunction, and a sleep 
disorder.  These letters addressed all of the notice elements 
and were sent prior to the initial unfavorable decision by 
the AOJ in February 2004 and February 2005.  In June 2007 and 
June 2008, the veteran received letters that fully satisfied 
the duty to notify for the claim for PTSD based on personal 
assault.  Although they were not sent prior to the initial 
adjudication of the claim for PTSD in February 2005, the 
claim was subsequently readjudicated in a November 2008 
supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The June 2007 
letter also provided the veteran with notice that addresses 
the relevant rating criteria and effective date provisions.  
Any defect in the timing of the notice was harmless error as 
service connection is being denied for all disabilities on 
appeal, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA for all of the claims on 
appeal.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  The veteran underwent a VA examination 
in January 2005 that addressed his claims for PTSD and a 
psychiatric disability.  The Board acknowledges that the 
veteran has not had VA examinations specifically for his 
claims for a right wrist, left wrist, low back, sexual 
dysfunction, or sleep disorder.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  The Board concludes an examination is not needed for 
the aforementioned claims because there is no in-service 
evidence of any of the above alleged disorders besides the 
veteran's own statements.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  The Board also concludes that an 
examination is not needed for a sleep disorder and sexual 
dysfunction because there are no post-service diagnoses of 
any disabilities related to these claims.  38 U.S.C.A. § 
1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Further, no competent evidence has been submitted to indicate 
that any of the aforementioned are associated with an 
established event, injury, or disease in service or during 
the presumptive period, or in the case of sexual dysfunction 
and sleep disorder, with another service-connected 
disability.  Accordingly, it was not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claims for a left wrist, right wrist, low back, sexual 
dysfunction, or sleep disorder in this case.  38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some causal connection between his disability and his 
military service").  

All available service treatment records as well as all 
identified VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  Regarding the September 2004 release for private 
treatment records from Dr. W.G., the Board notes that the 
relevant records identified by the veteran were found within 
records obtained from Dr. D.W., who appear to work at the 
same private facility.  In January 2006, an inquiry reflected 
that the veteran was not in receipt of Social Security 
Administration (SSA) benefits.  In October 2008, VA 
determined based on a U.S. Army Crime Records Center response 
that there was no record of any incident report of an alleged 
assault.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with SOCs and SSOCs, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  Psychiatric disorder

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a 
psychiatric disorder.  The veteran's service treatment 
records were absent for any complaints, treatment, findings, 
or diagnoses of any psychiatric disorder.  In fact, the first 
post-service notation of any psychiatric disability was not 
until May 2000 when the veteran was noted to have anxiety, 
which was decades after the veteran's separation from service 
in 1970.  With regard to the decades-long evidentiary gap in 
this case between active service and the earliest indications 
of a psychiatric disability, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove a claim that a psychiatric disability had its onset 
in service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In this regard, 
the Board notes that the earliest post-service medical 
evidence dates in 1970, yet the first notation of a 
psychiatric disability was not until 2000.  As such, there 
has been no showing of a psychiatric disability until decades 
after service.  

Importantly, following VA examination in January 2005, the 
examiner concluded that the veteran's anxiety disorder was 
not related to military service.  Rather, the examiner 
indicated that the anxiety disorder was related to non-
service connected medical issues.  The examiner noted that 
the veteran had only sought mental health treatment on one 
occasion in 2003 and had not been seen since.  The Board 
affords this opinion great probative weight as it is based on 
a thorough examination of the veteran and the claims file and 
is consistent with the other evidence of record.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

In conclusion, although the veteran has been shown to have an 
anxiety disorder, it has not been shown to be related to 
service.  The service treatment records were absent for any 
indications of a psychiatric disorder.  To the extent the 
veteran alleges that his anxiety disorder is related to 
service, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, service 
connection for a psychiatric disorder must be denied.  
38 C.F.R. § 3.303.  

2.  PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  This was done in the June 2007 VCAA letter.  

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 
(1999), the United States Court of Appeals for Veterans 
Claims (the Court) held that special consideration must be 
given to claims for PTSD based on personal assault.  In 
particular, the Court held that the provisions in M21-1R, 
Part IV, Subpart ii, Section D, Chapter 17, (currently found 
in M21-1MR, Part III, Subpart iv, Chapter 4, Section H) which 
address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  

Additionally, M21-1R, Part IV, Subpart ii, Section D, Chapter 
17 states that, in cases of sexual assault, development of 
alternate sources for information is critical.  An extensive 
list of alternative sources competent to provide credible 
evidence that may support the conclusion that the event 
occurred is provided, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provisions of 38 C.F.R. § 3.304(f)(3) 
which state that behavior changes that occurred at the time 
of the incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service nor did he 
serve in Vietnam in country, and they veteran did not assert 
that he did.  The veteran's duties as verified by service 
personnel records have not been recognized as combat-related.  
In this regard, the veteran's service records list his 
military occupational specialty as crew chief.  Further, his 
service records did not show that he received any awards or 
decorations indicative of combat service, such a Bronze Star 
with V Device or Purple Heart.  The Board does acknowledge 
that the veteran has been awarded the National Defense 
Service Medal; however, this award is not indicative of 
combat.  As such, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy, nor is there 
evidence that he was a POW. 

Instead, the veteran alleges that he has PTSD based on a 
personal assault.  Specifically, in his April 2005 notice of 
disagreement, the veteran stated that he was jumped at night 
while on guard duty and sustained a broken nose, bleeding 
ears, and swollen eyes.  The veteran contended that his in-
service treatment for his nose and sutures above his eye was 
related to the assault.  In his July 2007 PTSD questionnaire, 
he added that the assault took place in a remote area of 
Germany.  The veteran also stated that he was struck 
repeatedly until he was unconscious and spent a long time in 
the hospital.  

The Board notes that other than the veteran's statements 
regarding the occurrence of the aforementioned stressor, the 
claims folder does not contain any additional evidence of the 
event having actually happened.  Although the Board 
acknowledges that the veteran underwent a surgery on his nose 
and had sutures removed from above his right eye during 
service, this information is insufficient to corroborate his 
allegations that he was assaulted.  In this regard, the 
veteran's April and July 1968 reports of medical history 
reflected that prior to service entrance, he was involved in 
a car wreck in 1968 and received stitches in his nose, 
forehead, and upper lip.  A February 1969 treatment entry 
noted a traumatic deviation of the septum.  A November 1969 
treatment entry stated that the veteran was scheduled for 
rhinoplasty a year ago and the appointment kept being 
postponed.  November 1969 treatment records indicated that 
the veteran had a three centimeter superficial laceration 
through his right eyebrow with no unconsciousness or 
headache.  A January 1970 treatment entry reflected that the 
veteran underwent a submucous resection and rhinoplasty after 
fracturing his nose about a year ago and suffered a nasal 
deformity.  

The Board finds it significant that nowhere in the service 
treatment records did the veteran report that he was 
assaulted.  Moreover, the veteran has described the assault 
inconsistently over the years.  In an April 1970 claim, the 
veteran stated that he had his broken nose reset in December 
1979 and made no mention of being assaulted.  In fact, the 
first time he mentioned an assault while on guard duty was in 
a June 1999 private treatment record from Dr. T.A.T.  In 
October 2000, the veteran stated that the assault occurred in 
early 1969 and he suffered injuries to his nose, a gash on 
his right eyebrow, and bleeding ears.  In May 2001, the 
veteran stated that he spent a month in the hospital, in a 
July 2003 VA treatment entry he reported that he spent two 
months in the hospital, and in September 2004 he noted that 
he was in the hospital for a week following the assault.  
However, although the veteran asserts that his nose, eyes, 
and ears were injured during an assault, the service 
treatment records reflected that the nasal deformity and the 
gash above the right eye did not occur at the same time.  
Moreover, the gash to the right eyebrow was described as 
superficial and it was specifically noted that the veteran 
was not unconscious.  Further, there is no documentation of 
any bleeding ears or a prolonged hospital stay.  As such, the 
veteran's reports of the alleged assault are inconsistent 
with the available service treatment records.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  

The veteran's service personal records were also absent for 
any documentation of an assault.  Further, in October 2008, a 
formal findings indicated that there was no record of the 
alleged assault.  Additionally, the Board finds it 
significant that following VA examination in January 2005, 
the veteran was not found to have a diagnosis of PTSD.  The 
examiner noted that when the veteran relayed his alleged 
personal assault, there were significant pauses and the 
examiner questioned his symptom reporting as he had a hard 
time describing what went on, where they were, and the things 
that happened around the alleged assault.  The examiner and 
another doctor concluded that the veteran did not meet 
criteria A of PTSD because there was no actual threatened 
death or serious threat to the physical integrity of self.  
See Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV) and 38 C.F.R. 
§ 4.125.  The examiner reasoned that the service treatment 
records did not support the veteran's account of the assault 
as there was no documentation that indicated specifically the 
cause of the broken nose, laceration, and commensurate level 
of medical attention that would have been warranted for a 
severe assault.  The Board affords this opinion great 
probative value as it is based on an examination and reported 
history of the veteran.  Further, it is consistent with the 
service treatment records.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In sum, VA is unable to verify the veteran's claimed in-
service personal assault stressor, and his lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  In any event, the 
competent medical evidence of record does not reflect a 
diagnosis of PTSD.  Although the veteran might sincerely 
believe that he suffers from PTSD and it is related to his 
service, he is not a medical professional competent to render 
an opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to verified stressors, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  38 C.F.R. § 3.304(f)(3).  

3-5.  Left wrist disorder, right wrist disorder, and low back 
disorder claimed as due to carbon monoxide and/or chemical 
exposure

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a left 
wrist, right wrist, or low back disorder.  The veteran's 
service treatment records were absent for any complaints, 
treatment, or diagnoses of the aforementioned disorders.  In 
fact, the first complaints related to these disabilities were 
in private treatment records of Dr. D.W., dated in 1987, for 
lumbar radicular syndrome and in 1998 for right wrist pain.  
The veteran first complained of shooting pains in both wrists 
in VA treatment records dated in 2000.  With regard to the 
decades-long evidentiary gap in this case between active 
service and the earliest indications of a right wrist, left 
wrist, or a low back disorder, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove a claim that these disorders had their onset in 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In this regard, 
the Board notes that the earliest post-service medical 
evidence is dated in 1970, yet the first notation of a low 
back disorder was not until 1987, a right wrist problem was 
not until 1998, and a left wrist disorder was not until 2000.  
As such, there has been no showing of these disorders until 
many years after service.  

Moreover, there is no persuasive evidence of record to relate 
a right wrist, left wrist, or low back disorder to service.  
The Board acknowledges the veteran's contentions that his in-
service exposure to chemicals, such as carbon monoxide, 
especially when cleaning without gloves led to a bilateral 
wrist and low back disorder.  However, there is no competent 
medical evidence of record to support his contention.  
Although the veteran might sincerely believe that chemical 
exposure during service caused a wrist, left wrist, or low 
back disorder, he, as a layperson, is not qualified to render 
a medical opinion as to etiology or diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, the Board finds that the veteran's claims of 
entitlement to service connection for a right wrist, left 
wrist, and low back disorder have not been shown to be 
related to service.  Further, the service treatment records 
were absent for any indications of a right wrist, left wrist, 
or low back disorder.  Additionally, the evidence does not 
support service connection on a presumptive basis because 
there is no competent medical evidence showing that any 
degenerative joint disease of the wrists or low back 
manifested itself to a degree of 10 percent or more within 
one year from the date of his separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection 
for a left wrist disorder, a right wrist disorder, and a low 
back disorder claimed as due to carbon monoxide and/or 
chemical exposure must be denied.  38 C.F.R. § 3.303.  

6-7.  Sexual dysfunction and sleep disorder, to include as 
secondary to PTSD

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a). 
 Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for sexual 
dysfunction or a sleep disorder.  The veteran's service 
treatment records are absent for complaints, treatment, or 
diagnoses of sexual dysfunction or a sleep disorder.  
Moreover, the post-service medical records are also absent 
for any diagnoses of either alleged disorder.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  The Board notes that 
although the veteran is competent to report that he has 
trouble sleeping or sexual problems, he, as a layperson, is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In sum, there are no findings or diagnoses of a sleep 
disorder or a sexual dysfunction disorder of record.  Service 
connection requires evidence that establishes that the 
veteran currently has the claimed disability.  See Degmetich, 
104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Regarding the veteran's contentions that he has a 
sexual dysfunction and sleep disorder secondary to PTSD, as 
reflected above, service connection was denied for PTSD, so, 
consequently, service connection for PTSD cannot be granted 
on a secondary basis.  38 C.F.R. § 3.310.  As there is no 
indication in the record that the veteran has a sleep 
disorder or a sexual dysfunction disorder that is related to 
service, his claims must be denied.  38 C.F.R. § 3.303, 
3.310(a).

8.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  Consideration may be given to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

The veteran is service-connected for dysphagia secondary to 
thyroglossal duct surgery at 50 percent, bilateral hearing 
loss at 20 percent, tinnitus at 10 percent, a fractured nasal 
septum at 10 percent, a scar following the excision of a 
thyroglossal duct cyst at 10 percent, and left ear otitis 
media and externa at 0 percent.  A February 2005 rating 
decision noted that the veteran's combined evaluation for 
compensation was 70 percent from April 17, 2003.  As the 
veteran has one disability rated at 50 percent and the 
combined rating is 70 percent, the percentage criteria under 
38 C.F.R. § 4.16(a) are met.  

Even though the veteran meets the aforementioned percentage 
requirements, the evidence must show that the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Upon 
review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that the 
veteran is unable to work due only to his service-connected 
disabilities.  
In this regard, in his September 2003 claim, the veteran 
stated that he last worked in May 1997 as a carpenter and was 
now unable to work due to his health.  He added that he could 
not hear without his hearing aids and that his throat and 
neck problems prevented employment.  In July 2003 VA 
treatment entries, the veteran reported that he had been 
disabled for four years due to arthritis of his wrists and 
neck problems and was seeking SSA disability.  As reflected 
above, the veteran is not service connected for arthritis, 
and the evidence of record does not indicate that he is in 
receipt of SSA benefits.  During a December 2003 VA 
examination, the veteran reported that he spent about half 
his day clearing his throat and is up most of the night due 
to coughing, hacking, and postnasal drip.  The examiner found 
that the veteran's old fractured nasal septum and old 
episodes of otitis media and externa would not interfere with 
physical or sedentary employment, as he had not had any 
episodes in a long time.  The examiner noted that the 
veteran's dysphagia would not interfere with sedentary or 
physical employment because this has nothing to do with any 
active or sedentary employment.  The examiner commented that 
the veteran had a very difficult time swallowing and had a 
chronic cough, which would interfere with others around him 
and interfere with his employability.  Also, the examiner 
stated that if good hearing acuity was needed, physical and 
sedentary employment would not be possible because the 
veteran's hearing loss was bad and the veteran reported that 
the constant tinnitus interfered with his concentration.  

However, the fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  As noted 
above, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Although the 
examiner commented that the veteran's hearing loss and 
tinnitus were of a severity to prevent employment, the Board 
finds it significant that nowhere else in the record was it 
noted that the veteran's hearing loss and tinnitus made 
communication with him difficult.  Further, the examiner 
noted that the veteran was capable of working in environments 
where good hearing acuity was not required, and there is no 
indication that carpentry requires such.  Moreover, although 
the veteran acknowledges that his dysphagia would interfere 
with those working around him, the examiner did not find that 
it would prevent employment.  In sum, the veteran has not 
been shown to be unable to work, and therefore, he is not 
entitled to TDIU.  
Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 70 
percent disability evaluation, the evidence does not show 
that these service-connected disorders preclude gainful 
employment.  The Board notes that "[t]he percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  Based on a review of the 
evidence of record, the Board is of the opinion that the 
disability evaluations assigned to the veteran's disorders 
under the VA Schedule for Rating Disabilities accurately 
reflect the veteran's overall impairment to his earning 
capacity due to his service-connected disabilities.  
Therefore, a total rating for compensation based on 
individual unemployability due to a service-connected 
disability is not warranted.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a left wrist disorder, 
claimed as due to carbon monoxide and/or chemical exposure, 
is denied.  

Entitlement to service connection for a right wrist disorder, 
claimed as due to carbon monoxide and/or chemical exposure, 
is denied.

Entitlement to service connection for a low back disorder, 
claimed as due to carbon monoxide and/or chemical exposure, 
is denied.

Entitlement to service connection for sexual dysfunction, to 
include as secondary to PTSD, is denied.

Entitlement to service connection for a sleep disorder, to 
include as secondary to PTSD, is denied.

Entitlement to TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


